Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 09/28/2020, claims 1, 4-6, 8, 11 and 13 were amended, therefore claims 1-20 remain pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rucker et al (US 2014/0221079) in view of Anderson et al (US 2015/0105133).
Regarding claims 1, 8 and 11: Rucker discloses storing a dynamic reel strip having a plurality of reel strip positions (paragraph [0033] – paragraph [0034], the memory device stores information including a number of reels associated with a game, a number of reel strips associated with each reel, a number of symbol positions being displayed on each reel strip, a type of symbols being displayed with each symbol position, a predefined set of normal symbols, a predefined set of special symbols, image data for producing game images and/or screens on the display device, and temporarily stores variables, parameters, and the like that are used by the CPU) including a plurality of fixed symbol positions (paragraph [0021], paragraph [0045], the gaming machine replaces the symbols without re-spinning the reels such that the second game outcome includes a plurality of symbols previously displayed in the first game outcome and the selected second game symbols) and a dynamically determined symbol position configured to display a dynamically selected symbol (paragraph [0020], paragraph [0045], the gaming machine randomly selects a first symbol to be displayed in each of a plurality of special symbol positions in a first game outcome and randomly selects a second special symbol to replace the first special symbol in a second game outcome); determining during play the dynamically selected symbol to be displayed on the dynamically determined symbol position, wherein the dynamically selected symbol is associated with a fixed symbol being displayed in the fixed symbol position (paragraph [0045], during a round of the game, the gaming controller randomly selects at least one special symbol (shown as a "star" symbol in FIGS. 3 and 4) from a predefined set of special symbols, and displays the selected special symbol in each special symbol position); and displaying the dynamically selected symbol on the dynamically determined symbol position (paragraph [0045], during a round of the game, the gaming controller randomly selects at least one special symbol (shown as a "star" symbol in FIGS. 3 and 4) from a predefined set of special symbols, and displays the selected special symbol in each special symbol position). 
However, Rucker does not specifically disclose selecting a first fixed symbol position from the plurality of fixed symbol positions; or that the dynamically selected 
Anderson discloses selecting a first fixed symbol position from the plurality of fixed symbol positions (paragraph [0008], receiving input from the touch-screen display of an initial unhidden number in one of the multiple number positions); and that the dynamically selected symbol is a symbol occurring on the dynamic reel strip in the selected first fixed symbol position (paragraph [0008], receiving input from the touch-screen display of an initial unhidden number in one of the multiple number positions; copying the selected initial unhidden number into multiple game positions by detecting a touch on the touch-screen display located above the number position with the initially selected unhidden number and detecting a touch on the touch-screen display located above multiple number positions; and using an algorithm to set the detected touched number positions to the initially selected unhidden number).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the symbol copying as taught by Anderson into the gaming system as taught by Rucker in order to appeal to player interest and enhance excitement in order to entice longer play and increased profitability (Rucker, paragraph [0003]).Regarding claims 2 and 9: Rucker discloses that which is discussed above. Rucker further discloses populating the dynamically determined symbol position with the dynamically selected symbol (paragraph [0045], during a round of the game, the gaming controller randomly selects at least one special symbol (shown as a "star" symbol in FIGS. 3 and 4) from a predefined set of special symbols, and displays the selected special symbol in each special symbol position).
the gaming controller evaluates the second game outcome including the selected special symbol and provides the player a second award that is determined as a function of the second game outcome); evaluating the game outcome to determine one or more awards; and adding the one or more awards to a win meter (paragraph [0048], the gaming controller evaluates the second game outcome including the selected special symbol and provides the player a second award that is determined as a function of the second game outcome).
Regarding claims 4 and 12: Rucker discloses that which is discussed above. Rucker further discloses storing a plurality of dynamic reel strips each comprising a plurality of dynamically determined symbol positions and a plurality of fixed symbol positions (paragraph [0033] – paragraph [0034], the memory device stores information including a number of reels associated with a game, a number of reel strips associated with each reel, a number of symbol positions being displayed on each reel strip, a type of symbols being displayed with each symbol position, a predefined set of normal symbols, a predefined set of special symbols, image data for producing game images and/or screens on the display device, and temporarily stores variables, parameters, and the like that are used by the CPU).
Regarding claims 5 and 13: Rucker discloses that which is discussed above. Rucker further discloses that for each of the plurality of dynamic reel strips, independently determining the dynamically selected symbol to be displayed on the at least one dynamically determined symbol positions (paragraph [0062], Fig. 8, reel strip may include a plurality of groups of adjacent special symbol positions, the gaming controller randomly selects a special symbol and displays the selected special symbol in each special symbol position of the groups).
Regarding claims 6 and 14-15: Rucker discloses that which is discussed above. Rucker further discloses populating each of the dynamically determined symbol positions of the plurality of dynamic reels strips with the dynamically selected symbol (paragraph [0063], the first and second special symbols and may be the same special symbol).
Regarding claim 7: Rucker discloses that which is discussed above. Rucker further discloses that the method is implemented via an electronic gaming system comprising a display, a player input interface, and a game controller, wherein the method further comprises initiating play of a wagering game (paragraph [0023], the gaming machine 10 includes a display device 12 for displaying a plurality of games, a user input device 14 to enable a player to interface with the gaming machine 10, and a gaming controller 16 that is operatively coupled to the display device 12 and the user input device 14 to enable a player to play games displayed on the display device 12. The gaming machine 10 also includes a cabinet assembly 18 that is configured to support the display device 12, the user input device 14, and/or the gaming controller 16 from a gaming stand 20 and/or a supporting surface 22).
Regarding claim 17: Rucker discloses that which is discussed above. Rucker further discloses weightings are associated with each of the plurality of the fixed symbol positions, and wherein the fixed symbol position of the plurality of fixed symbol positions is selected based on the weightings (paragraph [0046], the gaming controller may randomly select a plurality of normal symbols from a predefined set of normal symbols, and display the selected normal symbols in each of the normal symbol positions).
Regarding claim 18: Rucker discloses that which is discussed above. Rucker further discloses selecting a second fixed symbol position from the plurality of the fixed symbol positions (paragraph [0021], paragraph [0045], the gaming machine replaces the symbols without re-spinning the reels such that the second game outcome includes a plurality of symbols previously displayed in the first game outcome and the selected second game symbols); determining, based on the weightings, a second symbol to be displayed on each of a second subset of the plurality of determined symbol positions, wherein the selected symbol corresponds to and matches a symbol displayed on the selected second fixed symbol position (paragraph [0045], during a round of the game, the gaming controller randomly selects at least one special symbol (shown as a "star" symbol in FIGS. 3 and 4) from a predefined set of special symbols, and displays the selected special symbol in each special symbol position); and displaying the second symbol on the second subset of the plurality of determined symbol positions (paragraph [0045], during a round of the game, the gaming controller randomly selects at least one special symbol (shown as a "star" symbol in FIGS. 3 and 4) from a predefined set of special symbols, and displays the selected special symbol in each special symbol position).
Regarding claim 19: Rucker discloses that which is discussed above. Rucker further discloses selecting a second symbol from a second fixed symbol position from the plurality of fixed symbol positions to be the default symbol (paragraph [0046], Fig. 7, the gaming controller may randomly select a plurality of normal symbols from a predefined set of normal symbols, and display the selected normal symbols in each of the normal symbol positions, i.e., prior to selection the symbol is not associated with any of the fixed symbol positions).
Regarding claim 20: Rucker discloses that which is discussed above. Rucker further discloses that the default symbol is not associated with any of the fixed symbol positions (paragraph [0046], Fig. 7, the gaming controller may randomly select a plurality of normal symbols from a predefined set of normal symbols, and display the selected normal symbols in each of the normal symbol positions, i.e., prior to selection the symbol is not associated with any of the fixed symbol positions).

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/28/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715